IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                              : NO. 222
                                                     :
 AMENDMENT OF RULE 219 OF THE                        : DISCIPLINARY RULES DOCKET
 PENNSYLVANIA RULES OF                               :
 DISCIPLINARY ENFORCEMENT                            :




                                                 ORDER

PER CURIAM

       AND NOW, this 9th day of May, 2022, upon the recommendation of the Disciplinary
Board of the Supreme Court of Pennsylvania; the proposal having been submitted without
publication in the interests of justice and efficient administration pursuant to Pa.R.J.A. No.
103(a)(3),

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 219 of the Rules of Disciplinary Enforcement is amended in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b) and shall
be effective immediately.


Additions to the rules are in bold and are underlined.
Deletions from the rules are shown in bold and brackets.